DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Oct, 2021 has been entered. 

Election/Restrictions
Applicant’s elected group I and a peptide formed of the amino acids Asp, Glu, and Lys without traverse in the reply filed on 25 March, 2020.

Claims Status
Claims 1-16 and 18-21 are pending.
Claims 1, 6, and 21 have been amended.
Claims 3-5, 8, 9, 11, 13-16, 19, and 20 have been withdrawn from consideration due to an election/restriction requirement.
	Applicants have pointed paragraph 286 of the application (presumably the PGPub, as the application as filed does not have numbered paragraphs), which refers to proteinoid particles to argue that claim 16 should be rejoined.  Claim 16 is drawn to hollow self assembled particles.  However, this could easily be just referring to polymer chains, not the self assembled particles of claim 16.  Given that the mechanism of formation described by 

Withdrawn Rejections
The rejection of claims 1, 2, 6, 7, 10, 12, 18, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to the addition of new matter is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 6, 7, 10, 12, 18, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to what is meant by “plurality” is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 10, 12, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikes et al (US 20020161171).
Sikes et al discuss thermal polymerization of amino acids (abstract), i.e. proteinoids.  There are a large number of uses for these compounds, including drug carriers, food coatings, and controlled release formulations (table 4, paragraph 49).  An example is given where aspartic acid, monosodium glutamate, and lysine (1:1:1 molar ratio) are dissolved in water, mixed, dried, and thermally polymerized (example 24, paragraphs 159-162).  Embodiments with molecular weights of greater than 100kDa are contemplated (paragraph 44).
	This reference describes a proteinoid consisting of Asp, Glu, and Lys, which is applicant’s elected species.  This is a mixture of compounds, so a subset could be considered a plurality of the formulation.  While the 
	The compound has a mole ratio of 1:1:1, anticipating claim 12.
	The reference describes uses of these compounds as drug carriers and controlled release formulations, requiring the drug be encapsulated or attached to the proteinoid.  Thus, the reference anticipates claim 18.
response to applicant’s arguments
	Applicants argue that the imide links in the polymer of Sikes et al mean it does not have a polypeptide backbone, and that the rejection does not meet the polydispersity limitation.  This is supported by a declaration by Prof. Shlomo Margel, applicant, under 37 CFR 1.132.
Applicant's arguments filed 21 Oct, 2021 have been fully considered but they are not persuasive.

	Applicants argue that the imide links in the polymer of Sikes et al exclude it from the claims due to the limitation of a polypeptide backbone.  As has been previously noted, this is still a polyamide, and the only evidence that a scattering of imide bonds in the backbone are outside of the claim limitations is applicant’s opinion.  That is not sufficient.  Note that both Sikes et al and applicants call the compounds they make proteinoids.
	Applicants further argue that the polydispersity of the proteinoids of Sikes et al do not meet the limitations of claims 1 and 21.  There are two arguments presented:  1) the process of Sikes et al is different than the process used by applicants and 2) the prior art recognizes that the polymers have high polydispersity.  They also argue that they have demonstrated very low polydispersities with their method.  With respect to the process of Sikes et al vs. the process of applicants, the only major difference is the pressure at which the reaction was run at (Sikes et al runs it under vacuum, while applicants are open flask, p28, 4th paragraph).  However, applicants have provided absolutely no evidence that this will make a difference in the polydispersity.  There’s no explanation of how this will make a difference, just an argument that there is a difference, so the results must be different.  Without evidence, that is not sufficient.
d of 1.31; within the accuracy of the measurement, that meets the polydispersity limitations of claim 1.  Please note that the only significant differences between the method used by applicants and the method used by Kumar et al appears to be the monomers used and the standards for measuring the molecular weight.  If the monomers lead to lower polydispersity, then the reaction of Sikes et al will have the lower polydispersity.  If the difference is the difference in standards, it is not clear what the polydispersity is (see next argument, below).  If the polydispersity difference is real, then, as applicants have not described what magic was used to create the difference, they lack written description for the limitation.
	It is also not clear that the molecular weights and polydispersities given in their disclosure are accurate.  MW and polydispersites were measured by size exclusion chromatography using poly(ethylene glycol) and two protein standards.  Vajda et al (Analytix (2014) 1) discusses standards for this technique when analyzing proteins (title).  The method separates by hydrodynamic size (4th page, 2nd paragraph).  Because polyethylene glycol has a much thicker hydration shell than proteins, they are poor standards for polypeptides (4th page, 2nd paragraph).  Note that polymers swell in solvent (Beach et al, Lab module (2009), 2nd page, 4th paragraph); the hydrodynamic size is a solvent swollen polymer and the attached solvents (hydrodynamic radius).  It is also not clear that a proteinoid, which is heavily crosslinked and hyperbranched, will have similar swelling characteristics as the two polypeptides applicants used as standards.  This means that the molecular weights measured by applicants are incorrect.  If there was a linear relationship between MW and retention time, this would not be a problem; while the MW will be off proportionately, the ratio (and the polydispersity index) would remain the same.  Unfortunately, it is not a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 10, 12, 18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 11, and 13-16 of U.S. Patent No. 10,300,024. Although the claims at issue are the competing claims anticipate the instant claims.
The competing claims are nearly identical with the instant claims, save that the competing claims require a polyester in the proteinoid and look at only one proteinoid instead of the mixture.  As the instant claims allow for a polyester, this anticipates the instant claims.
response to applicant’s arguments
Applicants request that this rejection be held in abeyance until allowable subject matter is identified.  However, until the rejection is overcome, it is still valid. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658